Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

  RENZO BARBERI,

              Plaintiff,

              vs.

  ACCESS SELF STORAGE OF DAVIE,
  INC., a Florida Profit Corporation,

            Defendant.
  _______________________________/

                                    COMPLAINT

  Plaintiff, RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
  counsel, hereby files this complaint and sues ACCESS SELF STORAGE OF DAVIE,
  INC. (“SELF STORAGE”), (hereinafter, referred to as “Defendant”), for declaratory
  and injunctive relief; for discrimination based on disability; and for the resultant
  attorney's fees, expenses, and costs (including, but not limited to, court costs and
  expert fees), pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH
  DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant’s violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also 28
  U.S.C. §2201 and §2202.


  VENUE
  2.     The venue of all events giving rise to this lawsuit is located in Broward
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of


                                           1
Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 2 of 11




  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.      Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
  time of Plaintiff’s visit to Access Self Storage (“Subject Facility”), Plaintiff suffered
  from a “qualified disability” under the ADA and required the use of a wheelchair
  for mobility. Specifically, Plaintiff suffers from paraplegia due to a severed T4
  and T5 and is therefore confined to his wheelchair. Plaintiff personally visited
  Access Self Storage, but was denied full and equal access, and full and equal
  enjoyment of the facilities, services, goods, and amenities within Access Self
  Storage, which is the subject of this lawsuit. The Subject Facility is a storage
  facility and Plaintiff wanted to inquire about their storage space and availability
  but was unable to due to the discriminatory barriers enumerated in Paragraph 15
  of this Complaint.


  4.      In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the rights
  of similarly situated disabled persons and is a “tester” for the purpose of asserting
  his civil rights and monitoring, ensuring and determining whether places of public
  accommodation are in compliance with the ADA.


  5.      Defendant, SELF STORAGE is authorized to conduct business and is in fact
  conducting business within the State of Florida. The Subject Facility is located at
  7000 SW 22nd Court, Davie, FL 33317. Upon information and belief, SELF STORAGE is
  the lessee and/or operator of the Real Property and therefore held accountable of
  the violations of the ADA in the Subject Facility which is the matter of this suit.
  Upon information and belief, SELF STORAGE is also the owner and lessor of the
  Real Property where the Subject Facility is located and therefore held accountable
  for the violations of the ADA in the Subject Facility which is the matter of this
  suit.



                                              2
Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 3 of 11




  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements. The
  effective date of Title III of the ADA was January 26, 1992, or January 26, 1993
  if Defendants had ten (10) or fewer employees and gross receipts of $500,000 or
  less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals with
          disabilities and, despite some improvements, such forms of discrimination
          against disabled individuals continue to be a pervasive social problem,
          requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv. individuals with disabilities continually suffer forms of discrimination,
          including: outright intentional exclusion; the discriminatory effects of
          architectural, transportation, and communication barriers; failure to make
          modifications to existing facilities and practices; exclusionary
          qualification standards and criteria; segregation, and regulation to lesser
          services, programs, benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and
          prejudice denies people with disabilities the opportunity to compete on an
          equal basis and to pursue those opportunities for which this country is
          justifiably famous, and costs the United States billions of dollars in
          unnecessary expenses resulting from dependency and non-productivity.

                                           3
Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 4 of 11




  9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authority, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of discrimination faced on a daily basis by people
          with disabilities.

  10.   Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards to
  the full and equal enjoyment of the goods, services, facilities, or accommodations
  of any place of public accommodation by any person who owns, leases (or leases
  to), or operates a place of public accommodation. Access Self Storage is a place of
  public accommodation by the fact it is an establishment that provides
  goods/services to the general public, and therefore, must comply with the ADA.
  The Subject Facility is open to the public, its operations affect commerce, and it
  is a rental establishment. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104.
  Therefore, the Subject Facility is a public accommodation that must comply with
  the ADA.


  11.   The Defendant has discriminated, and continues to discriminate against the
  Plaintiff, and others who are similarly situated, by denying access to, and full and
  equal enjoyment of goods, services, facilities, privileges, advantages and/or
  accommodations at Access Self Storage located at 7000 SW 22nd Court, Davie, FL 33317,
  as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and by failing
  to remove architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe, and


                                            4
Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 5 of 11




  equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and enjoy
  the goods and/or services at the Subject Facility within the next six months. The
  Subject Facility is in close proximity to Plaintiff’s residence and is in an area
  frequently travelled by Plaintiff. Furthermore, Plaintiff will also return to monitor
  compliance with the ADA. However, Plaintiff is precluded from doing so by the
  Defendant’s failure and refusal to provide people with disabilities with full and
  equal access to their facility. Therefore, Plaintiff continues to suffer from
  discrimination and injury due to the architectural barriers, which are in violation
  of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendant is in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R.

  36.302 et. seq., and is discriminating against the Plaintiff with the following

  specific violations which Plaintiff personally encountered and/or has knowledge

  of:

           a) The customer parking facility in front of the rental office does not provide a

                compliant accessible parking space. 2012 ADA Standards 502.1

           b) The parking facility has seven (7) marked standard spaces and zero (0) non-

                compliant accessible parking space on the northwest corner. 2012 ADA Standards

                208.2


                                               5
Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 6 of 11




           c) The parking facility does not have the minimum number of compliant accessible

              parking spaces required. One (1) accessible parking space with adjacent access

              aisle is required. 2012 ADA Standards 208.2

           d) The parking facility does not provide directional and informational signage to a

              compliant accessible parking space. 2012 ADA Standards 216.5

           e) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2012 ADA Standards 502.2

           f) There is currently no existing accessible route to help persons with disabilities enter

              the facility or safely maneuver through the parking area. At least one accessible

              route must be provided within the site from accessible parking spaces and

              accessible passenger loading zones; public streets and sidewalks; and public

              transportation stops to the accessible building or facility entrance they serve. 2012

              ADA Standards 206.2.1

           g) The main rental office entrance landing is non-compliant. Minimum maneuvering

              clearances at doors and gates must comply with 404.2.4. Maneuvering clearances

              must extend the full width of the doorway and the required latch side or hinge side

              clearance. Changes in level are not permitted. 2012 Standards 404.2.4, 404.2.4.4

           h) The rental office entrance door is non-compliant. There is a vertical rise (step) at

              the threshold exceeding the maximum rise allowed. Changes in level of 1/4 inch

              high maximum are permitted to be vertical. 2012 ADA Standards 302.2




                                                 6
Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 7 of 11




           i) The rental office entrance door has non-compliant (knob-type) door hardware.

               Operable parts must be operable with one hand and not require tight grasping,

               pinching, or twisting of the wrist. 2012 ADA Standards 309.4

           j) The facility does not provide compliant directional and informational signage to an

               accessible route which would lead to an accessible entrance. Where not all

               entrances comply, compliant entrances must be identified by the International

               Symbol of Accessibility. Directional signs that indicate the location of the nearest

               compliant entrance must be provided at entrances that do not comply. 2012 ADA

               Standards 216.6

  16.   Upon information and belief there are other current violations of the ADA
  at Access Self Storage. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the ADA
  still exist and have not been remedied or altered in such a way as to effectuate
  compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendant was required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendant has failed to comply with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable

                                                7
Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 8 of 11




  attorney's fees, costs and expenses paid by the Defendant, pursuant to 42 U.S.C.
  §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the requisite
  modifications are completed.


                                REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendant and requests
  the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendant is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendant to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendant to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendant to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.

                                            8
Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 9 of 11




  Dated this March 10, 2021.


  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff, RENZO BARBERI




                                        9
Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 10 of 11




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.

   RENZO BARBERI,

               Plaintiff,

               vs.

   ACCESS SELF STORAGE OF DAVIE,
   INC., a Florida Profit Corporation,

             Defendant.
   _______________________________/

                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 10, 2021, I electronically filed the
   Complaint along with a Summons for each Defendant with the Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being served
   on all counsel of record, corporations, or pro se parties identified on the attached
   Service List in the manner specified via Service of Process by an authorized
   Process Server, and that all future pleadings, motions and documents will be
   served either via transmission of Notices of Electronic Filing generated by
   CM/ECF or via U.S. Mail for those counsel or parties who are not authorized to
   receive electronically Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   Attorney for Plaintiff RENZO BARBERI




                                           10
Case 0:21-cv-60551-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 11 of 11




                                 SERVICE LIST:

   RENZO BARBERI, Plaintiff, vs. ACCESS SELF STORAGE OF DAVIE, INC., a Florida
                                Profit Corporation

              United States District Court Southern District of Florida

                                     CASE NO.


   ACCESS SELF STORAGE OF DAVIE, INC.

   REGISTERED AGENT:

   ALSTON, NOEL A
   7000 SW 22ND COURT
   SUITE 127A
   DAVIE, FL 33317

   VIA PROCESS SERVER




                                         11
